Citation Nr: 0503835	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for the service-connected post-operative partial 
hemilaminectomy and discectomy with chronic low back pain and 
left leg pain.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had active service from August 1997 to January 
2000.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the RO in Huntington, 
West Virginia, which denied an increased rating for post-
operative partial hemilaminectomy and discectomy with chronic 
low back pain and left leg pain, evaluated as 40 percent 
disabling.  

A videoconference hearing was held in October 2004, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file. 



FINDINGS OF FACT

1.  The service-connected post-operative partial 
hemilaminectomy and discectomy with chronic low back pain and 
left leg pain are shown to be productive of a disability 
picture that now more nearly approximates that of pronounced 
intervertebral disc syndrome with characteristic pain and 
demonstrable muscle spasm and other neurological findings 
compatible with sciatic neuropathy.  

2.  The veteran has limited his appeal to a claim for a 60 
percent evaluation.



CONCLUSION OF LAW

The criteria for a 60 percent rating for the service-
connected post-operative partial hemilaminectomy and 
discectomy with chronic low back pain and left leg pain are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

As will be discussed below, the veteran has limited his 
appeal to a claim for a 60 percent evaluation for his low 
back disability.  This decision grants that evaluation.  In 
view of the Board's decision granting the full benefit sought 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Evaluation of the Service-Connected Post-Operative 
Partial Hemilaminectomy and Discectomy with Chronic Low Back 
Pain and Left Leg Pain

A.  Factual Background

Service medical records show that the veteran injured his 
back in February 1998 during training, and subsequently 
underwent two surgical procedures in service.  

A Physical Evaluation Board found that the veteran should be 
separated from active duty with severance pay, based on 
chronic low back pain post-several surgical procedures for 
diskectomy, rated 10 percent disabling in November 1999.  

The veteran underwent a VA orthopedic examination in January 
2000.  He reported constant pain in the left buttock, left 
calf and behind the left lateral malleolus.  The pain was 
worse with any back motion and with excessive sitting.  
Reportedly, the veteran's left ankle twisted occasionally 
while walking and the veteran stumbled, but did not fall.  

Upon examination, there was a well-healed laminectomy scar; 
there was tenderness to palpation over the left lumbar area, 
the left buttock and the left calf.  He was continent of 
bowel and bladder.  Straight leg raising was positive on the 
left to 30 degrees, and negative on the right.  The ranges of 
motion of the veteran's spine were as follows:  

The veteran's forward flexion was to 50 degrees, with pain 
throughout the range of motion; backward extension was to 25 
degrees without pain; lateral flexion bilaterally was to 30 
degrees and without pain, and rotation bilaterally was to 25 
degrees and without pain.  

Strength, neurologically, at the left ankle was 5/5; and 
there was a patchy loss of sensation on the lateral and 
medial sides of the calf, and the area posterior to the left 
lateral malleolus.   The VA examiner reviewed the most recent 
magnetic resonance imaging (MRI) taken in service, prior to 
the veteran's discharge.  The diagnosis reflected status-post 
lumbar laminectomy with scar tissue, bulging disc, and 
foraminal narrowing.  
 
In a February 2000 rating decision, the RO granted service 
connection for post-operative partial hemilaminectomy and 
discectomy with chronic low back pain and left leg pain 
(claimed as chronic low back pain), and assigned a 40 percent 
rating under Diagnostic Code 5293, effective from the day 
following the date of discharge in January 2000.  

The veteran underwent a VA neurological examination in 
December 2001.  He reported waking up with leg pain and spasm 
and having to draw his legs up tight because of the spasm.  

The veteran reportedly worked as a laboratory technician, but 
still had back pain daily despite not doing any physically 
strenuous activities.  Reportedly, he had not been falling 
down, but at times his leg gave way or he dragged on his 
right leg.  Sitting up for 20 minutes or so would also cause 
back pain, and the veteran often moved around in his seat.  
The veteran also had a sleep impairment due to the back pain 
and took daily medications.  

Upon examination, motor power of the lower extremities showed 
fair flexion of the thighs, and fair flexion and extension of 
the legs.  There were fair dorsiflexion and plantar extension 
of the ankles, with strength being 4 to 5/5.  The veteran had 
moderate low back pain on full extension of his left leg when 
sitting upright.  

Sensory examination was intact to pin sensation over both 
lower extremities, but he had decreased pin sensation over 
the medial aspect of the left leg.  His deep tendon reflexes 
showed +2 knee jerks and +1 ankle jerks on both sides.  No 
Babinski sign was noted.  Straight leg raising caused 
moderate back pain on elevating the right leg to 60 degrees, 
and on elevating the left leg to 45 degrees.  

The veteran had moderate tenderness on percussion over the 
lower lumbar spine region.  He had no significant spasm of 
the lower paraspinal muscles on palpation.  There was 
moderate back pain on bending over to 70 degrees and on 
extension of his back at 20 degrees.  There was back pain on 
lateral flexion of his back at 30 degrees on both sides.  

The veteran had intermittent back pain extending down to the 
posterior aspect of the left thigh to the knee.  He could 
walk well normally, on tiptoes and on heels slowly, and 
slowly tandem walk.  

The diagnoses were status-post repeat lumbar laminectomies 
for probably recurrent disk herniation and residual low back 
pain with mild left lumbar radiculopathy.  

The VA examiner noted that, aside from the residual low back 
pain with pain occasionally extending to the left thigh and 
slight decreased pin sensation over the medial aspect of the 
left leg, there was no other focal objective neurological 
deficit noted that would indicate significant nerve root 
impingement.  

The VA treatment records dated in April 2002 show an 
assessment of left lumbar paraspinous muscle spasm.  

In June 2002, the VA treatment records show an assessment of 
possible spinal stenosis.  

An MRI scan of the veteran's lumber spine in July 2002 
reveals post-surgical changes at the L5-S1 level with 
degenerative disc desiccation and annulus bulging, but no 
evidence of herniation, significant epidural scar or neural 
compression.

A report of VA consultation dated in January 2003 shows 
chronic left radicular low back pain.  The neuroradiographic 
findings of dropped left Achilles, deep tendon reflexes, and 
absence of elicitable left lower extremity long tract signs 
implicate lumber S1 radiculopathy, status-post surgeries.  
Chronic secondary myofasciitis was also noted.  The records 
show that the veteran underwent trigger point injections.  

The veteran underwent a VA orthopedic examination in March 
2003.  He reported having multiple epidural injections, but 
that the pain was now worse.  He complained of having 
radicular pain in the left leg radiating into the left ankle, 
and of paresthesias on the medial calf and on the lateral 
ankle.  The veteran had difficulty when walking, especially 
when starting to walk, because he rolled over his left ankle 
or turned, causing him to stumble.

The examination showed straight leg raising to be positive at 
50 degrees on the left side and negative on the right side.  
Deep tendon reflexes were 1/4 at knee and 1/4 at the ankle on 
the right side and 0/4 at the knee and ankle on the left 
side.  There was tenderness over both sacroiliac joints.  

The veteran was tender in the sacral notches and tender down 
at the sciatic, down along the sciatic nerve.  He had 
significant muscle spasm at the paraspinous muscles, 
especially on the left side.  Neither muscle atrophy nor 
fasciculations were noted.  The veteran was able to heel-and-
toe raise adequately, although the muscle groups were 
abnormal strength.  

The range of motion testing showed forward flexion to be 
limited to 50 degrees with remarkable amount of pain.  There 
was muscle spasm noted when the veteran tried to stand erect.  
There was 30 degrees of left and right lateral flexion, which 
was a loss of 30 degrees of motion in each direction.  There 
was 50 degrees of right and left rotation, which was also a 
bilateral loss of 10 degrees.  

Hyperextension was to 10 degrees, which was a loss of at 
least 15 degrees of hyperextension and was painful, which was 
consistent with facet arthropathy.  X-ray studies showed a 
possible spondylolysis on the left side and a loss of about 
70 percent of the vertebral joint space between L5 and S1.  
Some mild lipping was noted with significant facet 
arthropathy at L5-S1 and L4-5.  

The assessments were those of degenerative arthritis, status-
post discectomy times two, positive straight leg raising 
test, and possible spondylosis on the left side.  

The veteran underwent a VA peripheral nerves examination in 
April 2003.  The veteran complained of increasing back pain, 
with pain often radiating down his left lower extremity.  

The veteran worked at a VA hospital as a health technician 
and was not required to do lifting at work.  The veteran 
still had daily back pain, and increased pain after sitting 
at one position too long or walking for 20 minutes.  Bending 
also increased the back pain.  The veteran had not fallen, 
but he staggered at times and slowly climbed stairs.  He had 
sleep impairment and took medication.  

The motor power of the lower extremities showed that he had 
strong flexion of his thighs and strong flexion and extension 
of his legs.  There was low back pain on full extension of 
his left leg when sitting upright.  The veteran had fair 
dorsiflexion and plantar extension of his ankles, with his 
strength being 5/5.  

The sensory examination was intact to pin sensation over both 
lower extremities.  Deep tendon reflexes showed +1 knee jerks 
and ankle jerks on both sides.  No Babinski's sign was noted.  
The veteran could walk well normally and on tiptoes, but had 
back pain on walking on his heels; he could slowly tandem 
walk.  

Straight leg raising caused back pain on elevating left leg 
to 30 degrees and on elevating right leg to 45 degrees.  He 
had back pain on bending over to 45 degrees and on extension 
of his back at 30 degrees.  The veteran could laterally flex 
his back to the right at 40 degrees and to the left at 30 
degrees, with pain in doing so.  There was tenderness on 
percussion over the lower lumbar spinous region, but no 
significant spasm of the lower paraspinal muscles on 
palpation.  

The diagnosis was that of status-post repeated lumbar 
laminectomies for disc herniation at L5-S1 level, with 
residual low back pain and left lumbar radiculopathy.  

The VA examiner commented that, aside from the veteran's back 
pain, his condition appeared to be stable.  The veteran still 
had good motor power of the lower extremities, with good 
strength on muscle testing.  Pin sensation was also intact 
over his lower extremities.  The veteran, however, was unable 
to do any physical strenuous activities due to his residual 
low back pain.  

The statements of the veteran in the claims folder are to the 
effect that he has muscle spasms and severe loss of reflex 
action in the left leg, with pain and foot drag.  

During the veteran's October 2004 videoconference Board 
hearing, he testified that he experienced muscle spasms 
continually throughout the day.  The spasms caused a knot in 
his back and tightness in his left buttock which eventually 
caused spasms in the muscles in the calves of his left leg.  
In regards to sciatic neuropathy, he reported that there were 
several places throughout the anterior and posterior parts of 
his left thigh and calf which had no feeling and he randomly 
experienced drop foot.  Physicians had recommended bed rest, 
but financially he could not afford to miss work.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

A review of the record shows that the RO assigned a 40 
percent evaluation for the veteran's service-connected back 
disability as analogous to intervertebral disc syndrome under 
Diagnostic Code 5293.  

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The regulations for evaluating intervertebral disc syndrome 
were revised, effective on September 23, 2002.  67 Fed. Reg. 
54345 (August 22, 2002).  Additional non-substantive 
editorial revisions were made to the evaluation criteria, 
effective on September 26, 2003.  The September 2003 changes 
to the evaluation of spine disabilities were not meant to 
make any substantive changes to the formula for evaluating 
intervertebral disc syndrome that became effective in 
September 2002.  67 Fed. Reg. 56,509 (Sep. 4, 2002).  
However, the September 2003 change renumbered the diagnostic 
code for intervertebral disc syndrome from 5293 to 5243.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004) (VA must 
give effect to the court's explanation of the prevailing 
law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293 (effective September 23, 2002, and 
renumbered Diagnostic Code 5243), a maximum 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

The notes following Diagnostic Code 5293 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

The notes following Diagnostic Code 5293 further provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes; 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The medical evidence shows that the veteran's service-
connected back disability is manifested primarily by some 
neurological deficits of the lower extremities, degenerative 
disc disease, arthritis, complaints of pain and weakness and 
severe limitation of motion that produce some functional 
impairment in the veteran's ability to walk and to do any 
physical strenuous activities.  The medical evidence shows 
that the veteran is able to bend forward, backward extend or 
lateral flex or rotate to a limited extent with pain in his 
lower back.  

Statements of the veteran in the claims folder are to the 
effect that he suffers from muscle spasms in his back and 
loss of reflex action in his left leg and had very little 
relief from cortisone injections.  

The Board also notes that a MRI scan in July 2002 showed 
evidence of degenerative disc desiccation.  The evidence also 
shows that the veteran's radicular symptoms were consistent 
with his status-post disectomies.  

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from low back 
pain and radiculopathy that interfere with his ability to 
walk long distances, or to sit at one position for a 
prolonged period.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence shows severe limitation of the 
range of motion as noted by examiners.  However, there is no 
evidence of any incapacitating episodes requiring bed rest.  

After consideration of all the evidence, the Board finds that 
the criteria for a 60 percent rating based on characteristic 
pain and demonstrable muscle spasm and with little 
intermittent relief under the former Diagnostic Code 5293 is 
more nearly approximated by his service-connected disability 
picture.  

At his hearing the veteran testified that he was limiting his 
appeal to a claim for a 60 percent evaluation for his low 
back disability.  While a veteran is presumed to be seeking 
the maximum available benefit, he or she can expressly choose 
to limit the appeal to a claim for less than the maximum 
rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for an increased 
evaluation of 60 percent as described hereinabove, and the 
claim is granted.  38 C.F.R. § 4.7.  


ORDER

A 60 percent rating for the service-connected post-operative 
partial hemilaminectomy and discectomy with chronic low back 
pain and left leg pain is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


